Citation Nr: 1716915	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include impaired fasting glucose with polydipsia and polyuria due to herbicide exposure.

2.  Entitlement to service connection for a circulatory disorder to include peripheral vascular disease to include as secondary to diabetes mellitus or due to herbicide exposure.

3.  Entitlement to service connection for a neurological disorder to include peripheral neuropathy of the lower extremities to include as secondary to diabetes mellitus or herbicide exposure.

4.  Entitlement to service connection for a kidney disorder to include as secondary to diabetes mellitus or herbicide exposure.

5.  Entitlement to service connection for hypertension to include as secondary to diabetes mellitus or herbicide exposure.

6.  Entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus or herbicide exposure.

7.  Entitlement to service connection for an eye or vision disorder to include as secondary to diabetes mellitus or herbicide exposure.

8.  Entitlement to a compensable disability rating for bilateral hearing loss.

9.  Entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board has grouped and recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran through one of his treating doctors. 

These matters were previously before the Board, and, in November 2014 and in April 2016, these matters were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The issues of entitlement to service connection for a circulatory disorder, a neurological disorder, a kidney disorder, hypertension, erectile dysfunction, and an eye or vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and subsequently manifested a diagnosis of type II diabetes that was at least 10 percent disabling.

2.  The Veteran's acquired psychiatric disorder has not manifested in total occupational and social impairment.

3.  The hearing acuity in the Veteran's right ear was shown to be productive of Level I hearing impairment throughout the period on appeal.
	
4.  The hearing acuity in the Veteran's left ear was shown to be productive of Level I hearing impairment throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  The criteria for a disability rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2016).

3.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Board notes that the Veteran has reported that he has been granted Social Security Administration (SSA) benefits.  VA attempted to obtain records from SSA, but SSA indicated that it did not have any of the Veteran's records.

The Board notes that claimants are entitled to a personal hearing before the Board.  In his May 2012 VA Form 9, the Veteran indicated that he did not desire a hearing before the Board, but that he did desire hearing.  The RO interpreted this statement to mean that the Veteran desired a hearing before the RO rather than the Board, and the RO scheduled the Veteran for hearing before the RO.  The Veteran failed to appear, and his request is deemed withdrawn.  Additionally in a November 2013 letter, the Veteran was informed of his right to request a personal hearing before the Board, but the Veteran failed to subsequently request a hearing before the Board.  Furthermore in December 2013, the Veteran requested that this matter be advanced on the docket.  The Veteran's request was denied, but it is evidence that the Veteran does not desire further argument prior to this matter's disposition.  Finally the Veteran submitted a request for expedited processing of his claim in June 2015. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Finally, the audiological examinations of record discuss the effects of the Veteran's hearing loss on his employment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with additional VA examinations.  Additional VA examinations were provided, and additional treatment records were associated with the claims file in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Diabetes

The Veteran contends that he is entitled to service connection for diabetes mellitus.  The Veteran's service in the Republic of Vietnam during the Vietnam War entitles the Veteran to the presumption of exposure to herbicide agents.  Furthermore, the Veteran has been diagnosed with a diabetes mellitus that is at least 10 percent disabling.

The Veteran's DD-214 indicates that he had nine months and nine days of foreign service in U.S. Army Pacific (USARPAC) Vietnam.  It also indicates that the Veteran was awarded the Combat Infantry Badge, the Vietnam Service Medal, and the Vietnam Campaign Medal.  Finally, the Veteran's service treatment records indicate that the Veteran was treated at the 18th Surgical Hospital in May 1967.  Therefore, the evidence confirms the Veteran's service in the Republic of Vietnam during the Vietnam War.  Accordingly, exposure to herbicide agents is presumed.  38 C.F.R. § 3.307(a)(6)(i).

The Veteran submitted a diabetes mellitus disability benefits questionnaire completed by a private physician in June 2016.  This private opinion indicates that the Veteran had a diagnosis of diabetes mellitus type II which was managed by a restricted diet and prescribed oral hypoglycemic agents.  Therefore, the Veteran has manifested type II diabetes to a degree that is at least 10 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  As such, the Veteran's claim for service connection for diabetes mellitus is granted.  38 C.F.R. § 3.309(e).

Increased Disability Ratings

The Veteran contends that he is entitled to increased disability ratings for his previously service-connected acquired psychiatric disorder and bilateral hearing loss.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to a disability rating in excess of 70 percent for an acquired psychiatric disorder.  The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 70 percent, because he has not manifested total occupational and social impairment throughout the period on appeal.

The Veteran first filed for service connection for an acquired psychiatric disorder in March 2010, and, in July 2010, the RO granted service connection and assigned a disability rating of 30 percent effective the date the claim was received.  The Veteran appealed.  During the pendency of the appeal, the Veteran's disability rating was increased to 70 percent effective the date the claim was received.

Mental disorders, are rated pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 70 percent is assigned when an acquired psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran's treatment records throughout the period on appeal show treatment for PTSD and major depressive disorder.

The Veteran submitted a medical opinion completed by a private physician in January 2010.  The physician noted that the Veteran manifested the following symptoms: sleep problems; nightmares; flashbacks of traumatic events; constant fear, nervousness, and hyper-vigilance; exaggerated response to airplanes, helicopters, and fireworks; hyperarousal to sounds of falling objects; avoidance of media related to the military and violence; avoidance of recollections and circumstances that evoke recall; irritation; anxiousness; and an inability to handle stress.  The physician also noted that the Veteran reported accidently attacking his wife when he was woken up in an altered state, and that the Veteran was obsessed with maps (in order to know where he is) to the point of sleeping with them.  The examiner diagnosed the Veteran with PTSD.

A March 2010 VA treatment record indicates that - since retiring from work - the Veteran had been having nightmares about the Vietnam War and would continually look out windows to make sure that no one would hurt him.  The Veteran denied intrusive thoughts, but he indicated that thoughts can easily arise from media or conversations about the Vietnam War.  The Veteran reported that he had become isolated from his relatives despite the fact that he used to be very close to his siblings, and that he had lost interest in hobbies.  The Veteran denied homicidal and suicidal ideation.  He screened positive for depression.

In a May 2010 application for TDIU, the Veteran reported that he had last been employed in January 2006.

The Veteran underwent a VA examination in May 2010.  The Veteran reported that he was cohabitating with a common law wife and claimed that his social relationships with his relatives and neighbors were fine.  The Veteran denied a history of suicide attempts or violence.  The Veteran reported that he retired in January 2006 when he became eligible by age or duration of work.  The examiner diagnosed the Veteran with PTSD.  The examiner reported the following symptoms: clean, casually dressed appearance; unremarkable speech; appropriate affect; cooperative attitude; good mood; ability to perform serial sevens and spell a word forward and backward; oriented to person, time, and place; unremarkable thought process; no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts; judgment sufficient to understand outcome of behavior; average intelligence; normal memory; and chronic insomnia.  The examiner diagnosed the Veteran with PTSD and opined that the condition manifested in reduced reliability and productivity due to nightmares, nervousness, and intrusive war memories.

The examiner assigned the Veteran a global assessment of functioning (GAF) score of 60.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  GAF scores of 51 to 60 are associated with moderate symptoms.  Id.

A June 2010 VA treatment record indicated that the Veteran reported having nightmares but denied homicidal or suicidal ideation.

VA treatment records from July 2010 to December 2013 indicate that the Veteran manifested adequate hygiene; was oriented to person, place, and time; had intact memory and good judgement and insight.  The Veteran was assigned GAF scores ranging from 60 to 65.  GAF scores from 61 to 70 are associated with mild symptoms.  See DSM-IV.

VA treatment records from March 2014 to April 2015 indicate that the Veteran denied feelings of worthlessness, hopelessness, and suicidal and homicidal ideation.  The Veteran was consistently oriented to person, place and time with recent and remote memory grossly intact with adequate concentration, attention, insight, and judgment.  The Veteran was assigned a GAF score of 60.

The Veteran underwent another VA examination in January 2015.  The Veteran reported that he had a relationship of two years duration after his previous common law wife committed suicide.  The Veteran reported that a protection order was issued against him as a result of an argument with his neighbor.  The examiner noted the following symptoms: recurrent distressing dreams; intense or prolonged psychological distress; avoidance of distressing memories; markedly diminished interest or participation in activities; feelings of detachment or estrangement from others; irritable behavior; argumentative or angry outbursts; hypervigilance; sleep disturbances; and depressed mood.  The examiner diagnosed the Veteran with PTSD and opined that it manifested in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 70 percent, because he has not manifested total occupational and social impairment.  The Board notes that the Veteran reported isolative behavior as well as an incident with his neighbor that resulted in negative legal consequences.  Nevertheless, the Veteran also reported that while his common law wife was alive he was able to maintain a relationship with her, and he has been able to maintain a relationship of two years after her death.  Additionally, the Veteran reported in May 2010 that he had a good relationship with his neighbors.  Moreover, the Veteran was assigned GAF scores ranging from 60 to 65 throughout the period on appeal.  Although certainly not dispositive, these scores are evidence of mild to moderate symptoms throughout the period on appeal.  The Board notes that the Veteran has been unemployed throughout the period on appeal, but the record indicates that he retired due to age and time in his profession.  The Board also notes that the Veteran has been granted a total disability due to individual unemployability (TDIU) throughout the period on appeal, but the criteria for TDIU does not require total occupational impairment; and does not take social impairment into consideration.  38 C.F.R. § 4.16.  Finally, the Veteran was consistently evaluated as oriented to person, place, and time with good memory and judgement.  Therefore although the Veteran is manifesting occupational social impairment, he is not manifesting total occupational and social impairment, and a total disability rating for an acquired psychiatric disorder is denied.

Bilateral Hearing Loss

At issue is whether the Veteran is entitled to an increased disability rating for his bilateral hearing loss.  The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating during the period on appeal.  

The Veteran first filed for service connection for bilateral hearing loss in September 1967, and, in July 1968, the RO granted service connection and assigned a noncompensable rating effective the day after separation from service.  In March 2010, the Veteran filed an increased rating claim, and, in July 2010, the RO denied the Veteran's claim.  The Veteran appealed.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Speech discrimination scores must be determined using a recording of the Maryland CNC word list.  Id.  See also Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

Treatment records indicate the Veteran sought treatment for bilateral hearing loss throughout the period on appeal, and that the Veteran was prescribed hearing aids for hearing loss.

The Veteran submitted a medical opinion completed by a private physician completed in January 2010.  The physician indicated that the Veteran presented with bilateral hearing loss problems.  The physician noted that the Veteran watches television and radio at volumes louder than normal, and that people need to repeat things to him more than once for the Veteran to understand them; and that he has difficulty understanding people in crowds.  The physician indicated that the Veteran needs to look at a person who is talking to understand the individual, and that the problem is not alleviated with hearing aids.  Finally, the physician noted that the Veteran speaks louder than normal. 

The Veteran underwent a VA examination in June 2010.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
15
20
10
45
45
LEFT
20
35
10
20
50
The average pure tone threshold in the right ear was 30 decibels and 28.75 decibels in the left ear.  The Veteran's speech recognition score was 96 percent bilaterally.  The examiner noted that the Veteran's hearing loss did not have significant effects on his occupation, but described the following effects on his daily activities: difficulty following group conversation, interference of enjoyment of television and radio, and problems hearing the telephone.

The Veteran's hearing was evaluated at a VA facility in October 2011.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
15
25
10
55
55
LEFT
30
35
10
20
50

The average pure tone threshold in the right ear was 30 decibels and 28.75 decibels in the left ear.  The Veteran's speech recognition score was 96 percent bilaterally; but it is unclear whether a recorded Maryland CNC word list was used.

The Veteran underwent another VA examination in January 2015.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
15
20
15
50
40
LEFT
20
35
5
15
40

The average pure tone threshold in the right ear was 31 decibels and 24 decibels in the left ear.  The Veteran's speech recognition score was 92 percent in the right ear and 96 percent in the left.  When asked to describe the impact on ordinary conditions of daily life including the ability to work, the Veteran reported difficulty understanding conversations if the speaker is distant, if crowded, or with background.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

In June 2010, the right ear had a pure tone average of 30 dB and a speech recognition score of 96 percent; therefore, the right ear warranted a designation of I. The left ear had a pure tone average of 28.75 dB and a speech recognition score of 96 percent; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation based on the findings of the June 2010 examination was noncompensable.

In October 2011, the Veteran's right ear was shown to have a pure tone average of 30 dB and a speech recognition score of 96 percent; therefore, the right ear warranted a designation of I.  The left ear had a pure tone average of 28.75 dB and a speech recognition score of 96 percent; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation shown by the October 2011 findings was noncompensable.

In January 2015, the right ear had a pure tone average of 31 dB and a speech recognition score of 92 percent; therefore, the right ear warranted a designation of I. The left ear had a pure tone average of 24 dB and a speech recognition score of 96 percent; therefore, the left ear warranted a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in January 2015 was noncompensable.

The Veteran has provided lay reports of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  The schedular rating criteria, however, are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence fails to demonstrate that the Veteran is entitled to a compensable disability for his bilateral hearing loss.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a compensable schedular rating for bilateral hearing loss is denied.  

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that his service-connected disability ratings are so unique or unusual that it was not contemplated by the schedular rating criteria.  Moreover, the rating criteria for psychiatric conditions requires the Board to take into consideration all of the Veteran's psychiatric symptoms in evaluating his acquired psychiatric disorder.  See Vazquez-Claudio.  Additionally, the Martinak requirement that VA examiner describe the impact of the Veteran's hearing loss does not impose upon the Board a requirement to discuss extraschedular disability ratings.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Finally, the Board notes that, as of this decision, the Veteran has been granted TDIU throughout the entire period on appeal.


ORDER

Service connection for diabetes mellitus is granted.

A total disability rating for an acquired psychiatric disorder is denied.

A compensable disability rating for bilateral hearing loss is denied.


REMAND

Neurological Disorder, Kidneys, 
Hypertension, Cardiac Condition, Erectile Dysfunction, Eyes

The Veteran contends that he is entitled to service connection for a neurological disorder, a kidney disorder, a cardiac condition, hypertension, erectile dysfunction, and an eye or vision disorder.  The Veteran submitted a disability questionnaire completed by a private physician in June 2016.  The private physician suggested that the Veteran experienced the following complications from his diabetes mellitus: diabetic neuropathy, renal dysfunction, and diabetic retinopathy, erectile dysfunction, a cardiac condition, hypertension, and eye conditions other than diabetic retinopathy.  Finally, the examiner opined that it is at least as likely as not that the Veteran's diabetes mellitus permanently aggravated the following conditions: renal disease and eye conditions other than retinopathy.  Unfortunately, the physician did not describe what facts, data, principles, or methods were relied upon to come to these conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, it is sufficient to trigger VA's duty to assist, and this matter must be remanded for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Circulatory Disorder

The Veteran contends that he is entitled to service connection for a circulatory disorder.  The Board finds that this matter is inexplicably intertwined with the Veteran's claims for service connection for hypertension and a cardiac disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Therefore, this matter must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination or examinations to identify any disability that was caused or aggravated by the Veteran's diabetes mellitus (the discussion should specifically address diabetic neuropathy, renal dysfunction, diabetic retinopathy, erectile dysfunction, a cardiac condition, hypertension, and eye conditions other than diabetic retinopathy and whether it is at least as likely as not (50 percent or greater) that any of these conditions were either caused or aggravated by the Veteran's diabetes mellitus).  

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


